THOMPSON, J.
Timothy Royal Rogers seeks a belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c). He alleges under oath that he is incarcerated in the State Department of Corrections and that he timely filed a notice of appeal while in custody. Rogers contends that he placed his notice of appeal in the prison mailbox and that it was mishandled by prison officials and lost in the prison mailing system. When Rogers’s notice of appeal was returned to him with a note stating that it had been found in a library book, he realized that the notice of appeal had not been mailed. Although he filed grievances with the warden, the mail room supervisor, and security, he was not able to obtain any relief.
The state responds that after investigating, they are not able to refute the allegations. The state responds: “Respondent does not have a good faith basis on which to dispute [Rogers’s] claim that he placed his notice of appeal in the prison mailbox and it was mishandled or lost in the system. Therefore, the interests of judicial time and economy would be best served by granting a belated appeal.”
The petition for belated appeal is granted. See State v. Trowell, 739 So.2d 77 (Fla.1999); see also Denson v. State, 710 So.2d 144 (Fla. 5th DCA 1998).
GRIFFIN and PALMER, JJ., concur.